RO 91 (Rev. TEASE ir GERI Document AG eats inTXSD Pagelof1. «°

| UNITED STATES DISTRICT COURT |

SOUTHERN nite States OF T piste Cote

 

 

 

BROWNS Vg}te Texas
ot Bei
UNITED STATES OF AMERICA
Vv JAN 2 9 2019 CRIMINAL COMPLAINT
DE LA ROSA, Veronica CASE NUMBER: B-19- 4 -MJ
A201 535 806 David J. Bradley, Clerk of Court

UNITED STATES

I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief. On or about 01/27/2019 in Cameron County, in the SOUTHERN
District of TEXAS defendant, did,

 

knowing, willfully, and in violation of law did bring or attempt to bring into the
United States one (1) undocumented alien knowing or in reckless disregard of the fact
that such alien has not received prior authorization to come to, enter, or reside in
the United States, engaged in a conspiracy to commit any of the preceding acts, and was
done for the purpose of commercial advantage or private financial gain,

 

 

in violation of Title 8 United States Code, Section(s) 1324 (a) (1) (A) (1/1) ,
in violation of Title 8 United States Code, Section(s) 1324 (a) (1) (A) (v) (1),
in violation of Title 8 United States Code, Section(s) 1324 (a) (2) (B) (ii)

 

I further state that I am a(n) Customs and Border Protection Officer and that this complaint
is based on the following facts:

 

The defendant attempted to transport into the United States one undocumented alien in a
vehicle through the Brownsville & Matamoros International Bridge in Brownsville, Texas.
The defendant traveled to Matamoros, Tamaulipas Mexico from Houston, Texas, picked-up
the alien in Matamoros, Tamaulipas Mexico, and transported her to the port of entry.
While in secondary a search of the vehicle resulted in the discovery of one
undocumented alien in the rear cargo area concealed underneath luggage, a comforter and

chairs. In secondary, the alien was identified by Customs and Border Protection
Officers as L.M.C. 24yoa a citizen and national of Mexico with no documents to enter or
be in the United States. The defendant entered into a conspiracy with persons known

and unknown to transport the undocumented alien into the United States in violation of
law and was to receive $4,000.00 US Dollars as payment for her efforts upon arrival in
Houston, Texas.
Continued on the attached sheet and made a part hereof: __ ¥ X No

   

 

Rebecca Longoria CBPEO

Signature of Complainant
Sworn to before me and subscribed in my presence,

 

0
January 29, 2019 at Brownsville, Texas
Date City ‘and Sfate

Ignacio Torteya III, U.S. MAGISTRATE JUDGE

Name & Title of Judicial Officer ope officer

 
